 In the Matter Of ALPIIA LITHOGRAPH Co., EMPLOYERandINDEPENDENTLITHOGRAPHERS UNION OF THE CITY OF CAMDEN, NEw JERSEY,PETITIONERCase No. 4-R-.761.Decided March 2, 1948Mr. Elmer G. Van Name,of Camden, N. J., for the Employer.dlr. N. Thomas Smaldore,of Camden, N. J., for the Petitioner.Matthew Silverman, Esq.,byMessrs. Benjamin Al. Robinsonand11%alterHarris,of Collingswood, N. J., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Philadel-phia, Pennsylvania, on December 5, 1947, before John H. Garver,hearing officer.,The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF TIIE EMPLOYERAlpha Lithograph Co., a New Jersey Corporation, operates a litho-graphing plant in Camden, New Jersey. The Employer annuallyreceives at its plant raw materials consisting of paper, ink, chemicals,and film, valued in excess of $100,000, of which more than 90 percent isreceived from points outside the State of New Jersey. It annuallyproduces finished products at its plant valued in excess of $500,000, ap-proximately 50 percent of which is shipped to points outside the Stateof New Jersey.The Employer admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.1Pursuant to the provisions of Section 3 (b) of the National Labor RelationsAct, theNational Labor Relations Board has delegated its powers in connectionwith this case to athree-man panel consistingof theundersignedBoard Members [Houston, Reynolds, andGray].76 N. L.R. B., No. 80.506 ALPHA LITHOGRAPH CO.II.THE ORGANIZATIONS INVOLVED507The Petitioner is a labor organization claiming to represent em-ployees of the Employer.Amalgamated Lithographers of America and Local No. 14 of Amal-gamated Lithographers of America, herein jointly called the Inter-venor, are labor organizations affiliated with the Congress of Indus-trial Organizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit composed of all hourly paid productionand maintenance employees, including press helpers, general workers,and the shipper, but excluding salaried employees and all supervisorypersonnel.The Intervenor would exclude from the unit press helpers,general workers, and the shipper, alleging that these employees werenot included in the unit covered by its contract with the Employer in1945 and 1946. The Employer takes no specific position with respectto the appropriateness of the unit but agrees with the Petitioner thatthe above-mentioned employees were, in fact, covered by the saidcontracts.The Employer is engaged in the operation of a lithographing plantin Camden, New Jersey. Its manufacturing operations consist of ap-proximately 6 departments,viz,the press, plate-making, art, pho-tographic, stripping, and plate graining departments, all of whichare under the supervision of the plant superintendent.The only othersupervisory employees are the foremen in the press and plate-makingdepartments.With the exception of the foregoing supervisory em-ployees and the office force, the Employer employs a total of approxi-mately 46 employees, including 5 press helpers, 3 general workers, and1 shipper.The history of collective bargaining at the Employer's plant dis-closes that the Employer and the Intervenor executed collective bar-gaining agreements for the years 1945 and 1946, respectively, cover-ing "all those employees in the lithographing department on or aboutoffset presses or other lithographic presses and all those employees who 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontribute in any manner to the making of lithographic plates." 2Appended to each contract was a minimum wage scale listing certainclassifications and containing, in addition, a general provision fixing aminimum wage for male and female employees.It is the contention of the Intervenor that all employees intendedto be covered by the above-mentioned agreements are defined by theclassifications set forth in the minimum wage scale, and that inasmuchas press helpers, general workers, and the shipper are not set forth inthe minimum wage scale, these employees were not covered by thecontracts.The Petitioner and the Employer assert, however, that thecontract provisions clearly indicate that these employees were coveredby the contract inasmuch as "all those who contributed in any mannerin the making of lithographic plates" were included within its cover-age; and that the general provisions of the wage scale included anyemployees of the Employer not specifically covered by classificationsset forth in the minlmuun wage scale.The record discloses that during the bargaining negotiations leadingto the contracts of 1945 and 1946, no discussions took place with respectto the inclusion or exclusion of any of the Employer's employees. Itindicates, however, that general workers are not bargained for by theIntervenor under any of its collective bargaining agreements withplants similar to the Employer's.3 It would thus appear that the his-tory of collective bargaining is inconclusive with respect to the issue ofwhether press helpers, general workers, and the shipper were includedin the unit represented by the Intervenor in 1945 and 1946.Under these circumstances and upon the entire record of the case,we perceive no reason for excluding these employees from the unitsought herein.We shall, therefore, include them in the unit.We find that all hourly paid production and maintenance employ-ees of the Employer, including press helpers, general workers, and theshipper, but excluding salaried employees and supervisors, as definedin the Act, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Alpha Lithograph Co., Camden,New Jersey, an election by secret ballot shall be conducted as early aspossible, but not later than thirty (30) days from the date of this2The record shows that as the result of negotiations with an association of employerswhich included the Employer, the Intervenor executed identical agreements with approxi-mately 30 lithographic companies in the Philadelphia area.3The only exception is in the case of one particular plant where certain specific generalworkers were included by a rider attached to the original contract. ALPHA LITHOGRAPH CO.509Direction, under the direction and supervision of the Regional Directorfor the Fourth Region, and subject to Sections 203.61 and 203.62 ofNational Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetherthey desire to be represented by Independent Lithographers Union ofthe City of Camden, New Jersey, or by Amalgamated Lithographersof America, Local No. 14, C. I. 0., for the purposes of collectivebargaining, or by neither.